DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/24/2021 have been entered. Claims 1-14 and 21-26 remain pending in the application; Claims 15-20 are canceled, Claims 1 and 9 have been amended, and Claims 21-26 are newly added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 2014/0148741).
Regarding Claim 1, Moran teaches a sports garment (300) comprising: a textile (paragraph [0064], “tank top garment 300 is constructed without seams from a single piece of fabric”) forming two or more compression zones (paragraph [0065], “ tank top garment uses six different weaves of increasing compression force”), the compression zones comprising: a motion-supporting compression zone (reference character 4 on back view of Fig. 3) configured to apply a first compressive force  (paragraph [0065], “directional rib compression fabric 4 for firm compression”) to a first area of a body, the first compressive force configured to support a motion of the first area of the body (paragraph [0065] discloses “directional rib compression fabric 4 for firm compression, which provides a slimming 
Regarding Claim 2, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the first area of the body comprises at least one of a knee, an elbow, a shoulder, a back, a leg, or an arm (Fig. 3, back view, shows the first area (4) of the body is a back).
Regarding Claim 3, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the second area of the body comprises at least one of an abdominal region, a gluteal region, a waist region, a breast region, an inner thigh, an inner knee, an outer thigh, or a shoulder blade (Fig. 3, front view, shows the second area (5) is an abdominal region).
Regarding Claim 4, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the sports garment is an outer garment (paragraph [0065] discloses the sports garment is a tank top, which is an outer garment. Further, paragraph [0022] discloses “garments of the present invention can be worn alone,” which meets the requirements of an outer garment as disclosed in paragraph [0046] of the instant specification).
Regarding Claim 6, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the textile comprises a mesh (paragraph [0065], “tank top garment 300 uses six different weaves of increasing compression force: non-directional fine jersey stretch 1; non-directional mesh 2”).
Regarding Claim 7, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the sports garment comprises a shirt (paragraph [0065] discloses that the sports garment (300) is a tank top, which is a type of shirt).
Regarding Claim 8, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. Moran further teaches wherein the sports garment (300) does not include any hardware (Fig. 3 shows no hardware on the sports garment (300)).
Regarding Claim 9, Moran teaches a sports garment (300) comprising: a first knitted textile forming a motion-supporting compression zone (motion supporting compression zone shown by reference character 4 on back view of Fig. 3) configured to support a motion of a first area of a body (paragraph [0065] discloses “directional rib compression fabric 4 for firm compression, which provides a slimming effect and help with caloric burn,” which supports a motion by increasing efficiency of exercise); a second knitted textile forming a body-shaping compression zone (body shaping compression zone shown by reference character 5 on front view of Fig. 3) configured to shape a second area of the body (paragraph [0065] discloses “diamond compression fabric 5 to provide extra firm compression and resistance for the abdominal muscles,” wherein the extra firm compression shapes the abdomen), wherein a shape of the body-shaping compression zone is configured to contribute to shaping the second area of the body (Fig. 3 front view shows the body shaping compression zone (5) having a shape curving inwards on both lateral side edges, forming an hourglass-like shape, which would perform the function of contributing to the shaping the body of the wearer); and - 34 -2483.4390000a third knitted textile (reference character 2 in Fig. 3) comprising a mesh (paragraph [0065], “tank top garment 300 uses six different 
Regarding Claim 12, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the first area of the body comprises at least one of a knee, an elbow, a shoulder, a back, a leg, or an arm (Fig. 3, back view, shows the first area (4) of the body is a back).
Regarding Claim 13, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the second area of the body comprises at least one of an abdominal region, a gluteal region, a waist region, a breast region, an inner thigh, an inner knee, an outer thigh, or a shoulder blade (Fig. 3, front view, shows the second area (5) is an abdominal region).
Regarding Claim 14, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. Moran further teaches wherein the sports garment is an outer garment (paragraph [0065] discloses the sports garment is a tank top, which is an outer garment. Further, paragraph [0022] discloses “garments of the present invention can be worn alone,” which meets the requirements of an outer garment as disclosed in paragraph [0046] of the instant specification).
Claim(s) 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2014/0366585 A1).
Regarding Claim 21, Shen et al. teaches a shirt (100) comprising: a plurality of motion-supporting compression zones comprising: an elbow motion-supporting compression zone (see 
Regarding Claim 23, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. Shen et al. further teaches wherein compressive forces applied by each of the motion supporting compression zones are different from compressive forces applied by each of the body-shaping compression zones (annotated fig. 13 shows all of the motion compression zones in the low 
Regarding Claim 24, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. Shen et al. further teaches wherein the breast body-shaping compression zone (see annotated Fig.) extends circumferentially around the shirt (annotated fig. 13 shows the breast shaping zone having a width extending along the circumference of the shirt).

    PNG
    media_image1.png
    658
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    735
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2014/0148741) in view of Upton et al. (US 2011/0104983).
Regarding Claim 5, Moran teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejection above. 
Moran does not further teach wherein the sports garment is opaque.
Attention is drawn to Upton et al. which teaches an article of apparel. Upton et al. teaches a sports garment (10) comprising a textile (paragraph [0025], discloses “the fabric used to make the bra top 10 is designed to be elastic,” wherein the fabric is obviously a textile). Upton et al. further teaches wherein the sports garment (10) is opaque (paragraph [0026], “the bra top 10 is preferably knitted with a dense knit so that the bra top is opaque”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to include the teachings of Upton et al. such that the sports garment is opaque to cover the wearer (paragraph [0028], “the bra top 10 provides advantages to the wearer, which include the ability to cover as much cleavage as she wants”).
Regarding Claim 11, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. 
Moran does not further teach wherein the first knitted textile and the second knitted textile are opaque.
Attention is drawn to Upton et al. which teaches an article of apparel. Upton et al. teaches a sports garment (10) comprising a knitted textile (paragraph [0026], discloses “the bra top is preferably knitted,” wherein knitting obviously creates a knitted textile). Upton et al. further teaches wherein the knitted textile is opaque (paragraph [0026], “the bra top 10 is preferably knitted with a dense knit so that the bra top is opaque”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to include the teachings of Upton et al. such that .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2014/0148741) in view of Lutz (US 7546751).
Regarding Claim 10, Moran teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejection above. 
Moran does not further teach wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled together by knitting.
Attention is drawn to Lutz which teaches a sports garment (Fig. 1) comprising: a first knitted textile (3) configured to support a motion of a first area of a body (col. 2 ll. 61-64 discloses “tapes of relatively higher compression 3 extend from the armpits or from the area below the upper arms to the shoulders then crosswise over the back. This arrangement has an uplifting and unburdening effect” which supports the motion of the wearer); a second knitted textile (4) configured to shape a second area of the body (col. 3 ll. 2-4, “the zones of greater compression 4 extend across the lower back region and the abdominal region and serve to shape the figure”); and - 34 -2483.4390000a third knitted textile (2), the third knitted textile configured to be disposed at a third area of the body (Fig. 1 shows the first (3), second (4), and third (2) textiles disposed at different areas of the body), wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled seamlessly together (col. 1 ll. 28-34, “a garment for the torso or upper part of the body... consisting of a seamless circular-knit... whereby the garment has zones of variable compression, is characterized in that strong compression zones providing greater support are knitted into the garment”). Lutz further teaches wherein the first knitted textile, the second knitted textile, and the third knitted textile are coupled together by knitting (col. 1 ll. 28-34, “a garment for the torso or upper part of the body... consisting of a seamless circular-knit... whereby the garment has zones of variable compression, is characterized in that strong compression zones providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moran to include the teachings of Lutz such that the first, second, and third textiles are coupled together by knitting so that the textiles can merge seamlessly into one another (col. 1 ll. 40-42, “ said lamellar compression zone merges into the lower ends of the crosswise compression zones of the back”), especially as Moran teaches that any joining methods known in the textile arts can be used (Moran paragraph [0019], “joints between panels may be created, in various embodiments , through thermal fusing, sewn seams, or other joining provisions as are known in the textile arts”).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585 A1) in view of Kennedy (US 2010/0184355 A1).
Regarding Claim 22, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein the breast body-shaping compression zone comprises ruching.
Attention is drawn to Kennedy, which teaches an analogous article of apparel. Kennedy teaches a shirt comprising a plurality of body-shaping compression zones comprising: a breast body-shaping compression zone (4) disposed at an area of the shirt that corresponds to a breast of the wearer and configured to apply a compressive force to shape the breast (Fig. 1 shows the breast shaping region (4) corresponding to a breast of a wearer; paragraph [0026], “support system 4 replaces underwire and helps shape, lift and support each breast”); an abdominal body-shaping compression zone (6) disposed at an area of the shirt that corresponds to abdominals of the wearer and configured to apply a compressive force to shape the abdominals (Fig. 1 shows the abdominal body-shaping compression zone 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Kennedy such that the breast body shaping zone includes ruching to separate the breasts and eliminate the appearance of one breast instead of two (paragraph [0025], “the central ruching 10 separates the two bra-cups and eliminates the appearance of one breast instead of two”), especially as Shen et al. teaches the garment construction may be modified as the designer sees fit (paragraph [0055], “the designer may define the desired garment construction including stitch types, knit construction and/or performance zones”).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585 A1) in view of Roscoe (US 2016/0235126 A1).
Regarding Claim 25, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein at least one of the motion-supporting compression zones comprises a dual-layer textile.
Attention is drawn to Roscoe, which teaches an analogous article of apparel. Roscoe teaches a shirt comprising: a plurality of motion-supporting compression zones comprising: an upper back motion-supporting compression zone (112) disposed at an area of the shirt that corresponds to an upper back of the wearer and configured to apply a compressive force to support a motion of the upper back (Fig. 1 shows the upper back supporting compression zone (112) disposed at an upper back of the wearer; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Roscoe such that at least one of the motion-supporting compression zones comprises a dual layer textile so as to provide additional protection and reinforcement for the wearer in the case of a collision with another object (paragraph [0045], “The use of multiple layers in the forearm and elbow area of the sleeves 126 and 128 provides padding and reinforcement in the event the wearer of the article 300 strikes his/her lower arm area against the ground.”).
Regarding Claim 26, Shen et al. teaches all of the limitations of Claim 21, as discussed in the rejections above. 
Shen et al. does not teach wherein the dual-layer textile comprises a tubular construction.
Attention is drawn to Roscoe, which teaches an analogous article of apparel. Roscoe teaches a shirt comprising: a plurality of motion-supporting compression zones comprising: an upper back motion-supporting compression zone (112) disposed at an area of the shirt that corresponds to an upper back of the wearer and configured to apply a compressive force to support a motion of the upper back (Fig. 1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Roscoe such that the dual layer textile comprises a tubular construction so as the increase the protection of the wearer by increasing reinforcement of the arm while allowing the layers to be movable with respect to one another (paragraph [0045], “the layers 610 and 620 may be unaffixed to each other in one aspect… The use of multiple layers in the forearm and elbow area of the sleeves 126 and 128 provides padding and reinforcement in the event the wearer of the article 300 strikes his/her lower arm area against the ground.”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicants remarks on the 35 USC 102 rejection of independent Claims 1 and 9 over Moran, Applicant submits that Moran does not disclose or suggest that a shape of the body shaping compression zone is configured to contribute to the shaping the second area of the body (see p. 6 of the Reply to Office Action). Examiner disagrees and submits that Moran does suggest the shape of a body shaping zone is configured to contribute to shaping the second area of the body. The body shaping compression zone has a shape that curves inwards on each lateral edge, forming an hour glass figure (as cited above), therefore the body-shaping compression zone is capable of contributing to the shaping of the second area of the body. As no other structure of the body shaping compression zone is claimed, the body-shaping zone of Moran can fulfil the function as claimed. Examiner notes that product claims are only considered with respect to the structural limitations, as recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II), and as currently claimed, Moran teaches all structural limitations of independent Claims 1 and 9. The claims do not recite additional structural details of the claimed textile of the body shaping zones such as the material, stitch type, tension, etc. that contribute to the shaping of the second area of the body to distinguish the claimed invention as currently claimed from the prior art of Moran. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theno et al. (US 25018/079694 A1) teaches a shirt with a plurality of compression zones and . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732